Exhibit 10.9

PHOENIX TECHNOLOGIES LTD.

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

This Severance and Change of Control Agreement (the “Agreement”) was originally
entered into by and between David L. Gibbs (“Executive”) and Phoenix
Technologies Ltd. (the “Company”), effective as of January 11, 2006 (the
“Effective Date”).  Effective as of July 25, 2006, this Agreement is amended and
restated as set forth below.

RECITALS


1.             IT IS POSSIBLE THAT THE COMPANY COULD TERMINATE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY.  THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) RECOGNIZES THAT SUCH CONSIDERATION CAN BE A DISTRACTION TO EXECUTIVE
AND CAN CAUSE EXECUTIVE TO CONSIDER ALTERNATIVE EMPLOYMENT OPPORTUNITIES.  THE
COMPENSATION COMMITTEE OF THE BOARD (PURSUANT TO ITS DELEGATED AUTHORITY) HAS
DETERMINED THAT IT IS IN THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS
TO ASSURE THAT THE COMPANY WILL HAVE THE CONTINUED DEDICATION AND OBJECTIVITY OF
EXECUTIVE, NOTWITHSTANDING THE POSSIBILITY, THREAT OR OCCURRENCE OF SUCH A
TERMINATION.


2.             THE COMPENSATION COMMITTEE OF THE BOARD BELIEVES THAT IT IS IN
THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS TO PROVIDE EXECUTIVE WITH
AN INCENTIVE TO CONTINUE HIS EMPLOYMENT AND TO MOTIVATE EXECUTIVE TO MAXIMIZE
THE VALUE OF THE COMPANY FOR THE BENEFIT OF ITS STOCKHOLDERS.


3.             THE COMPENSATION COMMITTEE OF THE BOARD BELIEVES THAT IT IS
IMPERATIVE TO PROVIDE EXECUTIVE WITH CERTAIN SEVERANCE BENEFITS UPON CERTAIN
TERMINATIONS OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THESE BENEFITS WILL
PROVIDE EXECUTIVE WITH ENHANCED FINANCIAL SECURITY AND INCENTIVE AND
ENCOURAGEMENT TO REMAIN WITH THE COMPANY.


4.             CERTAIN CAPITALIZED TERMS USED IN THE AGREEMENT ARE DEFINED IN
SECTION 6 BELOW.


AGREEMENT


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, THE
PARTIES HERETO AGREE AS FOLLOWS:


1.             TERM OF AGREEMENT.  THIS AGREEMENT WILL HAVE AN INITIAL TERM OF
THREE (3) YEARS COMMENCING ON THE EFFECTIVE DATE.  NOTWITHSTANDING THE PREVIOUS
SENTENCE, IN THE EVENT OF A CHANGE OF CONTROL WITHIN THREE YEARS OF THE
EFFECTIVE DATE, THE TERM OF THIS AGREEMENT WILL EXTEND THROUGH THE ONE-YEAR
ANNIVERSARY OF SUCH CHANGE OF CONTROL.


2.             AT-WILL EMPLOYMENT.  THE COMPANY AND EXECUTIVE ACKNOWLEDGE THAT
EXECUTIVE’S EMPLOYMENT IS AND WILL CONTINUE TO BE AT-WILL, AS DEFINED UNDER
APPLICABLE LAW.  IF EXECUTIVE’S EMPLOYMENT TERMINATES FOR ANY REASON, EXECUTIVE
WILL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR COMPENSATION
OTHER THAN AS PROVIDED BY THIS AGREEMENT.


--------------------------------------------------------------------------------





3.             SEVERANCE BENEFITS.


(A)           TERMINATION OTHER THAN FOR CAUSE.  IF EXECUTIVE TERMINATES HIS
EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY) FOR
GOOD REASON OR THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY)
TERMINATES EXECUTIVE’S EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY
OF THE COMPANY) FOR A REASON OTHER THAN CAUSE, EXECUTIVE’S DISABILITY OR
EXECUTIVE’S DEATH, THEN, SUBJECT TO SECTION 4, EXECUTIVE WILL RECEIVE THE
FOLLOWING SEVERANCE BENEFITS FROM THE COMPANY:


(I)            ACCRUED COMPENSATION.  EXECUTIVE WILL BE ENTITLED TO RECEIVE ALL
ACCRUED VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EXECUTIVE
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S
THEN EXISTING EMPLOYEE BENEFIT PLANS, POLICIES AND ARRANGEMENTS.


(II)           SEVERANCE PAYMENTS.  EXECUTIVE WILL BE PAID CONTINUING PAYMENTS
OF SEVERANCE PAY FOR TWELVE (12) MONTHS FROM THE DATE OF SUCH TERMINATION AT A
MONTHLY RATE EQUAL TO EXECUTIVE’S MONTHLY BASE SALARY RATE, AS THEN IN EFFECT. 
IF EXECUTIVE HAS NOT SECURED REEMPLOYMENT (HEREAFTER DEFINED) DURING THE TWELVE
(12) MONTH PERIOD, EXECUTIVE MAY RECEIVE UP TO AN ADDITIONAL SIX (6) MONTHS OF
SEVERANCE PAY IF AND FOR AS LONG AS EXECUTIVE HAS NOT SECURED REEMPLOYMENT.
 “REEMPLOYMENT” SHALL MEAN THAT THE EXECUTIVE HAS OBTAINED WORK FOR COMPENSATION
FROM ANY SINGLE EMPLOYER OR CLIENT, OR ANY GROUP OF EMPLOYERS OR CLIENTS IN A
CUMULATIVE AMOUNT GREATER THAN TWENTY-FOUR (24) HOURS PER WEEK, OR ONE HUNDRED
(100) HOURS PER MONTH.  SUCH PAYMENTS SHALL BE PAID PERIODICALLY IN ACCORDANCE
WITH THE COMPANY’S NORMAL PAYROLL POLICIES.


(III)          CONTINUED BENEFITS.  EXECUTIVE WILL RECEIVE COMPANY-PAID COVERAGE
DURING THE FIRST SIX (6) MONTHS FOLLOWING SUCH TERMINATION FOR EXECUTIVE AND
EXECUTIVE’S ELIGIBLE DEPENDENTS UNDER THE COMPANY’S BENEFIT PLANS.

(iv)          Option Exercisability.  The vested portion of any stock options
held by Executive as of the termination date will remain exercisable until the
earlier of (i) the term of the applicable option or (ii) the date six (6) months
from the termination date.

(v)           Payments or Benefits Required by Law.  Executive will receive such
other compensation or benefits from the Company as may be required by law.

(b)           Certain Terminations in Connection with a Change of Control.  If
Executive terminates his employment with the Company (or any parent or
subsidiary of the Company) for Good Reason or the Company (or any parent or
subsidiary of the Company) terminates Executive’s employment with the Company
(or any parent or subsidiary of the Company) for a reason other than Cause,
Executive’s Disability or Executive’s death within two (2) months prior to or
twelve (12) months following a Change of Control, then (i) Executive shall
receive the severance and other benefits set forth in Sections 3(a)(i)-(v), and
(ii) 50% of the unvested shares subject to all of Executive’s outstanding rights
to purchase or receive shares of the Company’s common stock (including, without
limitation, through awards of stock options, stock appreciation rights,
restricted stock units or similar awards) whether acquired by Executive before
or after the date of this Agreement and 50% of any of Executive’s shares of
Company common stock subject to a Company right of repurchase or forfeiture upon
Executive’s termination of employment for any reason

2


--------------------------------------------------------------------------------




(whether acquired by Executive before or after the date of this Agreement), will
immediately vest and, if applicable, become exercisable upon such termination. 
Notwithstanding the foregoing, if any termination of employment occurs during
the period beginning on July 25, 2006 and ending on July 24, 2007, pursuant to
which the Executive would otherwise qualify to receive severance benefits under
this Section 3(b), then (x) Section 3(b)(ii) shall be amended by substituting
“100%” each place “50%” occurs; and (y) (I) Section 3(a)(ii) above shall be
amended to provide as follows:  “Executive will be paid continuing payments of
severance pay for eighteen months (18) months from the date of such termination
at a monthly rate equal to Executive’s monthly base salary rate, as then in
effect;” and (II) Section 3(a)(iii) above shall be amended by substituting
“eighteen (18) months” for “six months.”.  In addition, if the plan document or
agreement governing any equity award would provide greater vesting rights than
those provided under this Section 3(b), then the provisions of the plan, or
agreement, as applicable, shall govern.  In all other respects, such awards will
continue to be subject to the terms and conditions of the plans, if any, under
which they were granted and any applicable agreements between the Company and
Executive.


(C)           OTHER TERMINATIONS.  IF EXECUTIVE VOLUNTARILY TERMINATES
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY (OTHER THAN FOR GOOD REASON) OR IF THE COMPANY (OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY) TERMINATES EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
(OR ANY PARENT OR SUBSIDIARY OF THE COMPANY) DUE TO EXECUTIVE’S DEATH,
DISABILITY OR FOR CAUSE, THEN EXECUTIVE WILL (I) RECEIVE HIS EARNED BUT UNPAID
BASE SALARY THROUGH THE DATE OF TERMINATION OF EMPLOYMENT, (II) RECEIVE ALL
ACCRUED VACATION, EXPENSE REIMBURSEMENTS AND ANY OTHER BENEFITS DUE TO EXECUTIVE
THROUGH THE DATE OF TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH ESTABLISHED
COMPANY PLANS, POLICIES AND ARRANGEMENTS, AND (III) NOT BE ENTITLED TO ANY OTHER
COMPENSATION OR BENEFITS (INCLUDING, BY WAY OF EXAMPLE BUT NOT LIMITATION,
ACCELERATED VESTING OF ANY EQUITY AWARDS) FROM THE COMPANY EXCEPT TO THE EXTENT
PROVIDED UNDER AGREEMENT(S) RELATING TO ANY EQUITY AWARDS OR AS MAY BE REQUIRED
BY LAW (FOR EXAMPLE, “COBRA” COVERAGE UNDER SECTION 4980B OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)).


(D)           EXCLUSIVE REMEDY.  IN THE EVENT OF A TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), AND
WHETHER SEPARATE OR IN CONNECTION WITH A CHANGE OF CONTROL, THE PROVISIONS OF
THIS SECTION 3 ARE INTENDED TO BE AND ARE EXCLUSIVE AND IN LIEU OF ANY OTHER
RIGHTS OR REMEDIES TO WHICH EXECUTIVE MAY OTHERWISE BE ENTITLED, WHETHER AT LAW,
TORT OR CONTRACT, IN EQUITY, OR UNDER THIS AGREEMENT.  EXECUTIVE WILL BE
ENTITLED TO NO BENEFITS, COMPENSATION OR OTHER PAYMENTS OR RIGHTS UPON
TERMINATION OF EMPLOYMENT OTHER THAN THOSE BENEFITS EXPRESSLY SET FORTH IN THIS
SECTION 3.


4.             CONDITIONS TO RECEIPT OF SEVERANCE.


(A)           SEPARATION AGREEMENT AND RELEASE OF CLAIMS.  THE RECEIPT OF ANY
SEVERANCE PURSUANT TO SECTION 3 WILL BE SUBJECT TO EXECUTIVE SIGNING AND NOT
REVOKING A SEPARATION AGREEMENT AND RELEASE OF CLAIMS IN A FORM ACCEPTABLE TO
THE COMPANY.  NO SEVERANCE PURSUANT TO SECTION 3 WILL BE PAID OR PROVIDED UNTIL
THE SEPARATION AGREEMENT AND RELEASE OF CLAIMS BECOMES EFFECTIVE.


(B)           NONCOMPETITION; NONSOLICITATION.  THE RECEIPT OF ANY SEVERANCE
BENEFITS PURSUANT TO SECTION 3 WILL BE SUBJECT TO EXECUTIVE NOT VIOLATING THE
PROVISIONS OF SECTION 7.  IN THE EVENT EXECUTIVE BREACHES THE PROVISIONS OF
SECTION 7, ALL CONTINUING PAYMENTS AND BENEFITS TO WHICH EXECUTIVE WOULD HAVE
BEEN ENTITLED PURSUANT TO SECTION 3 WILL IMMEDIATELY CEASE.

3


--------------------------------------------------------------------------------





(C)           SECTION 409A.  ANY CASH SEVERANCE TO BE PAID PURSUANT TO SECTION 3
WILL NOT BE PAID DURING THE SIX-MONTH PERIOD FOLLOWING EXECUTIVE’S TERMINATION
OF EMPLOYMENT, UNLESS THE COMPANY REASONABLY DETERMINES THAT PAYING SUCH AMOUNTS
IMMEDIATELY FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT WOULD NOT RESULT IN
THE IMPOSITION OF ADDITIONAL TAX UNDER SECTION 409A OF THE CODE (“SECTION
409A”), IN WHICH CASE SUCH AMOUNTS SHALL BE PAID IN ACCORDANCE WITH NORMAL
PAYROLL PRACTICES.  IF NO CASH SEVERANCE IS PAID TO EXECUTIVE UPON TERMINATION
OF HIS EMPLOYMENT AS A RESULT OF THE PREVIOUS SENTENCE, ON THE FIRST DAY
FOLLOWING SUCH SIX-MONTH PERIOD, THE COMPANY WILL PAY EXECUTIVE A LUMP-SUM
AMOUNT EQUAL TO THE CUMULATIVE AMOUNTS THAT WOULD HAVE OTHERWISE BEEN PAID TO
EXECUTIVE PURSUANT TO SECTION 3.  THEREAFTER, EXECUTIVE WILL RECEIVE HIS CASH
SEVERANCE PAYMENTS PURSUANT TO SECTION 3 IN ACCORDANCE WITH THE COMPANY’S NORMAL
PAYROLL PRACTICES.


5.             LIMITATION ON PAYMENTS.


(A)           IN THE EVENT THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN
THIS AGREEMENT OR OTHERWISE PAYABLE TO EXECUTIVE (I) CONSTITUTE “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE AND (II) BUT FOR THIS
SECTION 5, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE, THEN EXECUTIVE’S SEVERANCE BENEFITS UNDER THIS AGREEMENT SHALL BE PAYABLE
EITHER


(I)            IN FULL, OR


(B)           AS TO SUCH LESSER AMOUNT WHICH WOULD RESULT IN NO PORTION OF SUCH
SEVERANCE BENEFITS BEING SUBJECT TO EXCISE TAX UNDER SECTION 4999 OF THE CODE,
WHICHEVER OF THE FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE FEDERAL,
STATE AND LOCAL INCOME TAXES AND THE EXCISE TAX IMPOSED BY SECTION 4999, RESULTS
IN THE RECEIPT BY EXECUTIVE ON AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF
SEVERANCE BENEFITS UNDER THIS AGREEMENT, NOTWITHSTANDING THAT ALL OR SOME
PORTION OF SUCH SEVERANCE BENEFITS MAY BE TAXABLE UNDER SECTION 4999 OF THE
CODE.  UNLESS THE COMPANY AND EXECUTIVE OTHERWISE AGREE IN WRITING, ANY
DETERMINATION REQUIRED UNDER THIS SECTION 5 SHALL BE MADE IN WRITING BY THE
COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS (THE “ACCOUNTANTS”), WHOSE
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE EXECUTIVE AND THE COMPANY
FOR ALL PURPOSES.  FOR PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS
SECTION 5, THE ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS
CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD FAITH
INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF THE
CODE.  THE COMPANY AND EXECUTIVE SHALL FURNISH TO THE ACCOUNTANTS SUCH
INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO
MAKE A DETERMINATION UNDER THIS SECTION 5.  THE COMPANY SHALL BEAR ALL COSTS THE
ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SECTION 5.


6.             DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT WILL HAVE THE FOLLOWING MEANINGS:


(A)           BENEFIT PLANS.  “BENEFIT PLANS” MEANS PLANS, POLICIES OR
ARRANGEMENTS THAT THE COMPANY SPONSORS (OR PARTICIPATES IN) AND THAT IMMEDIATELY
PRIOR TO EXECUTIVE’S TERMINATION OF EMPLOYMENT PROVIDE EXECUTIVE AND/OR
EXECUTIVE’S ELIGIBLE DEPENDENTS WITH MEDICAL, DENTAL, AND/OR VISION BENEFITS. 
BENEFIT PLANS DO NOT INCLUDE ANY OTHER TYPE OF BENEFIT (INCLUDING, BUT NOT BY
WAY OF LIMITATION, DISABILITY, LIFE INSURANCE OR RETIREMENT BENEFITS). A
REQUIREMENT THAT THE COMPANY PROVIDE EXECUTIVE AND EXECUTIVE’S ELIGIBLE
DEPENDENTS WITH COVERAGE UNDER THE BENEFIT PLANS WILL NOT BE

4


--------------------------------------------------------------------------------





SATISFIED UNLESS THE COVERAGE IS NO LESS FAVORABLE THAN THAT PROVIDED TO
EXECUTIVE AND EXECUTIVE’S ELIGIBLE DEPENDENTS IMMEDIATELY PRIOR TO EXECUTIVE’S
TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
SECTION 6(A), BUT SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, THE COMPANY
MAY, AT ITS OPTION, SATISFY ANY REQUIREMENT THAT THE COMPANY PROVIDE COVERAGE
UNDER ANY BENEFIT PLAN BY (I) REIMBURSING EXECUTIVE’S PREMIUMS UNDER COBRA AFTER
EXECUTIVE HAS PROPERLY ELECTED CONTINUATION COVERAGE UNDER COBRA (IN WHICH CASE
EXECUTIVE WILL BE SOLELY RESPONSIBLE FOR ELECTING SUCH COVERAGE FOR EXECUTIVE
AND EXECUTIVE’S ELIGIBLE DEPENDENTS), OR (II) INSTEAD PROVIDING COVERAGE UNDER A
SEPARATE PLAN OR PLANS PROVIDING COVERAGE THAT IS NO LESS FAVORABLE OR BY PAYING
EXECUTIVE A LUMP SUM PAYMENT SUFFICIENT TO PROVIDE EXECUTIVE AND EXECUTIVE’S
ELIGIBLE DEPENDENTS WITH EQUIVALENT COVERAGE UNDER A THIRD PARTY PLAN THAT IS
REASONABLY AVAILABLE TO EXECUTIVE AND EXECUTIVE’S ELIGIBLE DEPENDENTS.


(B)           CAUSE.  “CAUSE” MEANS A FAILURE BY EXECUTIVE TO SUBSTANTIALLY
PERFORM EXECUTIVE’S DUTIES AS AN EMPLOYEE, OTHER THAN A FAILURE RESULTING FROM
THE EXECUTIVE’S COMPLETE OR PARTIAL INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS
OR IMPAIRMENT, (II) A WILLFUL ACT BY EXECUTIVE THAT CONSTITUTES MISCONDUCT,
(III) CIRCUMSTANCES WHERE EXECUTIVE INTENTIONALLY OR NEGLIGENTLY IMPARTS
MATERIAL CONFIDENTIAL INFORMATION RELATING TO THE COMPANY OR ITS BUSINESS TO
COMPETITORS OR TO OTHER THIRD PARTIES OTHER THAN IN THE COURSE OF CARRYING OUT
EXECUTIVE’S DUTIES, (IV) A MATERIAL VIOLATION BY EXECUTIVE OF A FEDERAL OR STATE
LAW OR REGULATION APPLICABLE TO THE BUSINESS OF THE COMPANY, (V) A WILLFUL
VIOLATION OF A MATERIAL COMPANY EMPLOYMENT POLICY OR THE COMPANY’S INSIDER
TRADING POLICY, (VI) ANY ACT OR OMISSION BY EXECUTIVE CONSTITUTING DISHONESTY
(OTHER THAN A GOOD FAITH EXPENSE ACCOUNT DISPUTE) OR FRAUD, WITH RESPECT TO THE
COMPANY OR ANY OF ITS AFFILIATES, WHICH IS INJURIOUS TO THE FINANCIAL CONDITION
OF THE COMPANY OR ANY OF ITS AFFILIATES OR IS INJURIOUS TO THE BUSINESS
REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES, (VII) EXECUTIVE’S FAILURE TO
COOPERATE WITH THE COMPANY IN CONNECTION WITH ANY ACTIONS, SUITS, CLAIMS,
DISPUTES OR GRIEVANCES AGAINST THE COMPANY OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, STOCKHOLDERS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR AND
SUCCESSOR CORPORATIONS, AND ASSIGNS, WHETHER OR NOT SUCH COOPERATION WOULD BE
ADVERSE TO EXECUTIVE’S OWN INTEREST, OR (VIII) EXECUTIVE’S CONVICTION OR PLEA OF
GUILTY OR NO CONTEST TO A FELONY.


(C)           CHANGE OF CONTROL.  “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING:


(I)            THE SALE, LEASE, CONVEYANCE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO ANY “PERSON” (AS SUCH TERM IS USED
IN SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), ENTITY OR
GROUP OF PERSONS ACTING IN CONCERT;


(II)           ANY PERSON OR GROUP OF PERSONS BECOMING THE “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY
THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;


(III)          A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER
CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE
VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ITS CONTROLLING ENTITY) MORE
THAN 50%

5


--------------------------------------------------------------------------------





OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR
SUCH SURVIVING ENTITY (OR ITS CONTROLLING ENTITY) OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION; OR


(IV)          A CONTEST FOR THE ELECTION OR REMOVAL OF MEMBERS OF THE BOARD THAT
RESULTS IN THE REMOVAL FROM THE BOARD OF AT LEAST 50% OF THE INCUMBENT MEMBERS
OF THE BOARD.


(D)           DISABILITY.  “DISABILITY” MEANS THAT EXECUTIVE HAS BEEN UNABLE TO
PERFORM THE PRINCIPAL FUNCTIONS OF HIS DUTIES DUE TO A PHYSICAL OR MENTAL
IMPAIRMENT, BUT ONLY IF SUCH INABILITY HAS LASTED OR IS REASONABLY EXPECTED TO
LAST FOR AT LEAST SIX (6) MONTHS.  WHETHER EXECUTIVE HAS A DISABILITY WILL BE
DETERMINED BY THE BOARD BASED ON EVIDENCE PROVIDED BY ONE OR MORE PHYSICIANS
SELECTED OR APPROVED BY THE BOARD.


(E)           GOOD REASON.  “GOOD REASON” MEANS (WITHOUT EXECUTIVE’S CONSENT)
(I) A MATERIAL REDUCTION IN EXECUTIVE’S TITLE, AUTHORITY, STATUS, OR
RESPONSIBILITIES, UNLESS THE EXECUTIVE IS PROVIDED WITH A COMPARABLE POSITION
(I.E., A POSITION OF EQUAL OR GREATER ORGANIZATIONAL LEVEL, DUTIES, AUTHORITY,
COMPENSATION AND STATUS); PROVIDED, HOWEVER, THAT A REDUCTION IN DUTIES,
POSITION OR RESPONSIBILITIES SOLELY BY VIRTUE OF THE COMPANY BEING ACQUIRED AND
MADE PART OF A LARGER ENTITY (AS, FOR EXAMPLE, WHEN THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY REMAINS AS SUCH FOLLOWING A CHANGE OF CONTROL BUT IS NOT MADE THE
CHIEF EXECUTIVE OFFICER OF THE ACQUIRING CORPORATION) SHALL NOT CONSTITUTE AN
“INVOLUNTARY TERMINATION”; (II) THE REDUCTION OF EXECUTIVE’S AGGREGATE BASE
SALARY AND TARGET BONUS OPPORTUNITY AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION (OTHER THAN A REDUCTION APPLICABLE TO EXECUTIVES GENERALLY); OR (III)
A RELOCATION OF EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT BY MORE THAN FIFTY
(50) MILES.


7.             RESTRICTIVE COVENANTS.


(A)           NONCOMPETE.  FOR A PERIOD BEGINNING ON THE EFFECTIVE DATE AND
ENDING TWELVE (12) MONTHS AFTER EXECUTIVE CEASES TO BE EMPLOYED BY THE COMPANY
(OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), EXECUTIVE AGREES TO NOT, DIRECTLY
OR INDIRECTLY, ENGAGE IN (WHETHER AS AN EMPLOYEE, CONSULTANT, AGENT, PROPRIETOR,
PRINCIPAL, PARTNER, STOCKHOLDER, CORPORATE OFFICER, DIRECTOR OR OTHERWISE), NOR
HAVE ANY OWNERSHIP INTEREST IN OR PARTICIPATE IN THE FINANCING, OPERATION,
MANAGEMENT OR CONTROL OF, ANY PERSON, FIRM, CORPORATION OR BUSINESS THAT
COMPETES WITH COMPANY (OR ANY PARENT OR SUBSIDIARY OF THE COMPANY).


(B)           NONSOLICIT.  FOR A PERIOD BEGINNING ON THE EFFECTIVE DATE AND
ENDING TWELVE (12) MONTHS AFTER EXECUTIVE CEASES TO BE EMPLOYED BY THE COMPANY
(OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), EXECUTIVE, DIRECTLY OR INDIRECTLY,
WHETHER AS EMPLOYEE, OWNER, SOLE PROPRIETOR, PARTNER, DIRECTOR, MEMBER,
CONSULTANT, AGENT, FOUNDER, CO-VENTURER OR OTHERWISE, WILL NOT: (I) SOLICIT,
INDUCE OR INFLUENCE ANY PERSON TO LEAVE EMPLOYMENT WITH THE COMPANY (OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY); OR (II) DIRECTLY OR INDIRECTLY SOLICIT
BUSINESS FROM ANY OF THE COMPANY’S CUSTOMERS AND USERS ON BEHALF OF ANY BUSINESS
THAT DIRECTLY COMPETES WITH THE PRINCIPAL BUSINESS OF THE COMPANY (OR ANY PARENT
OR SUBSIDIARY OF THE COMPANY).


(C)           UNDERSTANDING OF COVENANTS.  EXECUTIVE REPRESENTS THAT HE (I) IS
FAMILIAR WITH THE FOREGOING COVENANTS NOT TO COMPETE AND NOT TO SOLICIT, AND
(II) IS FULLY AWARE OF HIS OBLIGATIONS HEREUNDER, INCLUDING, WITHOUT LIMITATION,
THE REASONABLENESS OF THE LENGTH OF TIME, SCOPE AND GEOGRAPHIC COVERAGE OF THESE
COVENANTS.

6


--------------------------------------------------------------------------------





8.             LITIGATION.  EXECUTIVE AGREES TO COOPERATE WITH THE COMPANY
BEGINNING ON THE EFFECTIVE DATE AND THEREAFTER (INCLUDING FOLLOWING EXECUTIVE’S
TERMINATION OF EMPLOYMENT FOR ANY REASON), BY MAKING HIMSELF REASONABLY
AVAILABLE TO TESTIFY ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES IN ANY
ACTION, SUIT, OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, OR
INVESTIGATIVE, AND TO ASSIST THE COMPANY, OR ANY AFFILIATE, IN ANY SUCH ACTION,
SUIT, OR PROCEEDING, BY PROVIDING INFORMATION AND MEETING AND CONSULTING WITH
THE BOARD OR ITS REPRESENTATIVES OR COUNSEL, OR REPRESENTATIVES OR COUNSEL TO
THE COMPANY, OR ANY AFFILIATE AS REASONABLY REQUESTED.  THE COMPANY AGREES TO
REIMBURSE EXECUTIVE FOR ALL EXPENSES ACTUALLY INCURRED IN CONNECTION WITH HIS
PROVISION OF TESTIMONY OR ASSISTANCE.


9.             SUCCESSORS.


(A)           THE COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER
DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER, CONSOLIDATION, LIQUIDATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR
ASSETS WILL ASSUME THE OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY TO
PERFORM THE OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE
ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” WILL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS SECTION
9(A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY OPERATION OF LAW.


(B)           THE EXECUTIVE’S SUCCESSORS.  THE TERMS OF THIS AGREEMENT AND ALL
RIGHTS OF EXECUTIVE HEREUNDER WILL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE
BY, EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


10.           NOTICE.


(A)           GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY
THIS AGREEMENT WILL BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN
WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S. REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF EXECUTIVE, MAILED
NOTICES WILL BE ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST RECENTLY
COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF THE COMPANY, MAILED
NOTICES WILL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES WILL BE
DIRECTED TO THE ATTENTION OF ITS GENERAL COUNSEL.


(B)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE
OR BY EXECUTIVE FOR GOOD REASON OR AS A RESULT OF A VOLUNTARY RESIGNATION WILL
BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN IN
ACCORDANCE WITH SECTION 10(A) OF THIS AGREEMENT.  SUCH NOTICE WILL INDICATE THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, WILL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION UNDER THE PROVISION SO INDICATED, AND WILL SPECIFY THE TERMINATION
DATE (WHICH WILL BE NOT MORE THAN THIRTY (30) DAYS AFTER THE GIVING OF SUCH
NOTICE).

7


--------------------------------------------------------------------------------





11.           MISCELLANEOUS PROVISIONS.


(A)           NO DUTY TO MITIGATE.  EXECUTIVE WILL NOT BE REQUIRED TO MITIGATE
THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR WILL ANY SUCH
PAYMENT BE REDUCED BY ANY EARNINGS THAT EXECUTIVE MAY RECEIVE FROM ANY OTHER
SOURCE.


(B)           RESIGNATION AS DIRECTOR.  UPON THE COMPANY’S WRITTEN REQUEST,
EXECUTIVE AGREES TO PROMPTLY RESIGN AS A MEMBER OF THE COMPANY’S BOARD OF
DIRECTORS FOLLOWING ANY TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY (OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY).


(C)           WAIVER.  NO PROVISION OF THIS AGREEMENT WILL BE MODIFIED, WAIVED
OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN
WRITING AND SIGNED BY EXECUTIVE AND BY AN AUTHORIZED OFFICER OF THE COMPANY
(OTHER THAN EXECUTIVE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
WILL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


(D)           HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS USED IN THIS
AGREEMENT ARE FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART OF THIS
AGREEMENT.


(E)           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO AND SUPERSEDES IN THEIR ENTIRETY ALL PRIOR
REPRESENTATIONS, UNDERSTANDINGS, UNDERTAKINGS OR AGREEMENTS (WHETHER ORAL OR
WRITTEN AND WHETHER EXPRESSED OR IMPLIED) OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, INCLUDING WITHOUT LIMITATION, ANY FORMAL OFFER LETTER OR
EMPLOYMENT AGREEMENT BY AND BETWEEN THE COMPANY AND EXECUTIVE.  NO FUTURE
AGREEMENTS BETWEEN THE COMPANY AND EXECUTIVE MAY SUPERSEDE THIS AGREEMENT,
UNLESS THEY ARE IN WRITING AND SPECIFICALLY MENTION THIS AGREEMENT.


(F)            CHOICE OF LAW.  THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT
REFERENCE TO ITS CHOICE OF LAWS PROVISIONS) WILL GOVERN THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT.


(G)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION HEREOF, WHICH WILL REMAIN IN FULL FORCE AND EFFECT.


(H)           WITHHOLDING.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL BE
SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

[Remainder of Page Intentionally Left Blank]

8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this amended and restated
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year set forth above.

COMPANY

PHOENIX TECHNOLOGIES LTD.

 

 

 

 

 

By:

/s/ Scott Taylor

 

 

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

EXECUTIVE

DAVID L. GIBBS

 

 

 

 

 

By:

/s/ David L. Gibbs

 

 

 

 

Title:

Senior Vice President

 

9


--------------------------------------------------------------------------------